Exhibit 10.1

 

UNIT SUBSCRIPTION AGREEMENT

 

The undersigned (hereinafter the “Subscriber”) hereby confirms the Subscriber’s
subscription for the purchase of Units consisting of (i) one share of Common
Stock, par value $0.001 per share (the “Common Stock”), of AETHLON MEDICAL,
INC., a Nevada corporation (the “Company”), and (ii) a seven-year warrant to
purchase such number of shares of Common Stock of the Company as shall equal (a)
fifty percent of the Subscription Amount set forth on the signature page hereto
divided by (b) $0.081 (the "Warrant Shares") at an exercise price of $0.121 per
Warrant Share, in the form attached hereto as Exhibit A (each, a “Warrant” and
collectively, the “Warrants”) on the terms described below.

 

The Units are sometimes referred to herein as the “Securities.” The Board of
Directors of the Company has authorized the issuance and sale of up to
$5,000,000 of Units to be sold on or before December 31, 2013.

 

In connection with this subscription, the Subscriber and the Company agree as
follows:

 

A. Subscription of the Subscriber.

 

1. Purchase of Units. The Subscriber hereby irrevocably agrees, represents and
warrants with, to and for the benefit of the Company, that the Subscriber is
executing this Agreement in connection with the subscription by the Subscriber
for Units of the Company, resulting in the aggregate purchase price set forth on
the Subscriber’s signature page hereto based upon the Issue Price (as defined
herein). The Subscriber understands that the Company is relying upon the
accuracy and completeness of the information contained herein in complying with
its obligations under federal and state securities and other applicable laws.
Subject to the terms and conditions of this Agreement, upon execution and
delivery hereof by the Subscriber, the Subscriber hereby agrees to purchase the
Units pursuant to the terms hereof, and against concurrent delivery of the
purchase price for such shares. The date upon which the final subscription is
accepted by the Company and the full Issue Price has been tendered to the
Company shall be known as the “Closing Date.”

 

2. Offering. This offering of the Units (the “Offering”) is being made to a
limited group of investors, all of whom shall represent to the Company pursuant
to this Agreement, by completing the questionnaire attached hereto as Exhibit B,
that they are “accredited investors,” as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
or who have otherwise been qualified as investors by the Company. All of the
Units offered hereby are being sold by the Company. The Company is offering the
Units for the consideration set forth herein. The Company may sell less than all
of the Units offered hereby, and shall be entitled to accept subscriptions and
receive the Issue Price for each subscription prior to the entire Offering being
subscribed for. The Offering is being made on a “best efforts” basis. The
minimum subscription amount per investor is $10,000. The maximum offering by the
Company is $5,000,000 worth of Units.

 

3. Issue Price. The “Issue Price” of the Units shall be equal to 80% of the
average of the closing prices of the Company’s Common Stock for the five day
period immediately preceding each funding under this Unit Subscription Agreement
(for example, if the average of the five trailing closing prices is $0.10, then
the Issue Price would be $0.08). The number of Warrant Shares will be based upon
the same Issue Price formula with the exercise price being set at 120% of the
average of the closing prices over the same five day period immediately
preceding the funding. However, the Company reserves the right to not accept
subscriptions if it deems the Issue Price on those subscriptions to be
unacceptable based on the price of the Company’s Common Stock at that time.

 

1

 

B. Representations and Warranties of the Subscriber. The Subscriber hereby
represents and warrants to the Company as of the date hereof:

 

1. Place of Business. The principal place of business address (or residence) set
forth below is the Subscriber’s true and correct principal place of business (or
residence) and is the only jurisdiction in which an offer to sell the Units was
made to the Subscriber, and the Subscriber has no present intention of moving
the Subscriber’s principal place of business to or of becoming a resident of any
other state or jurisdiction.

 

2. Sale or Transfer of the Common Stock. The Subscriber understands that the
Common Stock and the shares underlying the Warrants have not been registered
under the Securities Act, or under the laws of any other jurisdiction. The
Subscriber understands and agrees that transfer or sale of the Common Stock and
the shares underlying the Warrants may be restricted or prohibited unless they
are subsequently registered under the Securities Act and, where required, under
the laws of other jurisdictions or an exemption from registration is available.
The Subscriber will not offer, sell, transfer or assign the Subscriber’s Common
Stock or any interest therein and the shares underlying the Warrants in
contravention of this Agreement, the Securities Act or any state or federal law.
The Subscriber understands and acknowledges that, because of the substantial
restrictions on the transferability of the Common Stock and the shares
underlying the Warrants, it may not be possible for the Subscriber to liquidate
the Subscriber's investment in the Company readily, even in the case of an
emergency.

 

3. Representations of Investment Experience and Ability to Bear Risk. The
Subscriber acknowledges that the Offering has not been registered with the
Securities and Exchange Commission (or any other securities commission or
authority of any other jurisdiction) because the Company is relying on an
exemption from registration under Section 4(2) of the Securities Act.

 

4. Own Advice. In connection with the Subscriber’s investment in the Company,
the Subscriber has carefully considered and has discussed, to the extent the
Subscriber believes such discussion necessary, with the Subscriber’s
professional legal, tax and financial advisers (the “Investment Advisors”) the
suitability of an investment in the Units for the Subscriber’s particular tax
and financial situation and the Subscriber has determined that the Units are a
suitable investment for the Subscriber.

 

5. Company History; Risks. The Subscriber represents and warrants that the
Subscriber is aware (i) that the Company has limited or no revenues; (ii) that
the Units involve a substantial degree of risk of loss of the Subscriber’s
entire investment and that there is no assurance of any income from the
Subscriber's investment; and (iii) that any federal and/or state income tax
benefits that may be available to the Subscriber, if any, may be lost through
the adoption of new laws or regulations, due to changes to existing laws and
regulations and due to changes in the interpretation of existing laws and
regulations. The Subscriber further represents that the Subscriber is relying
solely on the Subscriber’s own conclusions or the advice of the Subscriber’s
Investment Advisors with respect to tax aspects of any investment in the Units.
The Subscriber further represents that it has read and reviewed the Company’s
filings made with the Securities and Exchange Commission.

 

6. Inquiries. The Subscriber and its Investment Advisors have been given access
to, and prior to the execution of this Agreement, have been provided with an
opportunity to ask questions of, and receive answers from, the Company’s
officers concerning the Company and the terms and conditions of the Offering and
the Units, and to obtain any other information that the Subscriber and the
Subscriber’s Investment Advisors required with respect to the Company and an
investment in the Company in order to evaluate such investment and verify the
accuracy of all information furnished to the Subscriber and its Investment
Advisors regarding the Company. All such questions, if asked, were answered
satisfactorily and all information or documents provided were found to be
satisfactory. Neither the Subscriber nor its Investment Advisors have been
furnished any offering literature on which they have relied other this
Agreement, and the Subscriber and its Investment Advisors have relied only on
this Agreement. At no time was the Subscriber presented with or solicited by any
leaflet, public promotion meeting, newspaper or magazine article, radio or
television advertisement or any other form of general advertising or general
solicitation.

 

2

 

7. Authority. The Subscriber is authorized and has full right and power to
subscribe for the Units and to perform the Subscriber’s obligations pursuant to
the provisions of this Agreement; the person signing this Agreement and any
other instrument executed and delivered herewith on behalf of the Subscriber has
been duly authorized by the Subscriber and has full power and authority to do
so. If the Subscriber is a corporation, partnership, unincorporated association
or other entity, the person signing this agreement has the legal capacity to
authorize, deliver and be bound by this Agreement and to take all actions
required pursuant hereto and further certifies that all necessary approvals of
directors, shareholders or otherwise have been given and obtained; and if the
Subscriber is an individual, the Subscriber is of the full age of majority in
the jurisdiction in which the Subscriber is resident and is legally competent to
execute, deliver and be bound by this Agreement and take all action pursuant
hereto.

 

8. No Default. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not conflict with, or result in any
violation of or default pursuant to, any provision of any governing instrument
applicable to the Subscriber, or any agreement or other instrument to which the
Subscriber is a party or by which the Subscriber or any of the Subscriber’s
properties are bound or any permit, franchise, judgment, decree, statute, rule
or regulation applicable to the Subscriber or any of the Subscriber’s business
or properties.

 

9. ERISA. If the Subscriber is an employee benefit plan subject to ERISA, then
the Subscriber acknowledges that the Subscriber has been informed of and
understands the operations and business of the Company, and represents that the
Subscriber’s investment in the Company (i) is permissible under the documents
and instruments governing such plan; (ii) satisfies the diversification
requirements of ERISA; (iii) is prudent considering all the facts and
circumstances; and (iv) is not a “prohibited transaction” within the meaning of
Section 406 of ERISA.

 

10. Purchase Entirely For Own Account. This Agreement is made with the
Subscriber in reliance upon the Subscriber’s representations to the Company,
which by the Subscriber’s execution of this Agreement, the Subscriber hereby
confirms, that the Common Stock and the shares underlying the Warrants issuable
to the Subscriber will be acquired for investment for the Subscriber’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Subscriber has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Subscriber represents and warrants that the Subscriber has no
contract, understanding, agreement or arrangement with any person to sell or
transfer or pledge to such person or anyone else any of the Common Stock or the
shares underlying the Warrants for which the Subscriber hereby subscribes (in
whole or in part) or any interest therein; and the Subscriber represents and
warrants that the Subscriber has no present plans to enter into any such
contract, undertaking, agreement or arrangement.

 

11. The Subscriber represents and warrants that the funds representing the
aggregate subscription price that will be advanced by the Subscriber hereunder
will not represent proceeds of crime and the Subscriber acknowledges that the
Company may in the future be required by law to disclose the Subscriber’s name
and other information relating to this Subscription Agreement and the
Subscriber’s subscription hereunder, on a confidential basis, and (i) to the
best of the Subscriber’s knowledge, none of the subscription funds to be
provided by the Subscriber (a) have been or will be derived from or related to
any activity that is deemed criminal under the laws of the United States of
America, or any other jurisdiction, or (b) are being tendered on behalf of a
person or entity who has not been identified to the Subscriber, and (ii) the
Subscriber shall promptly notify the Company if the Subscriber discovers that
any of such representations cease to be true, and shall provide the Company with
appropriate information in connection therewith.

 

3

 

12. The Subscriber represents and warrants that the current structure of this
transaction and all transactions and activities contemplated hereunder is not a
plan or scheme to evade the registration provisions of the Securities Act.

 

13. The Subscriber acknowledges that:

 

(i)no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Units; and

 

(ii)there is no government or other insurance covering the Units; and

 

(iii)there are risks associated with the purchase of the Units; and

 

(iv)there are restrictions on the Subscriber’s ability to resell the Common
Stock and the shares underlying the Warrants and it is the responsibility of the
Subscriber to find out what those restrictions are and to comply with them
before selling the Common Stock or the shares underlying the Warrants.

 

14. The Subscriber represents and warrants that the Subscriber has not received
nor does the Subscriber expect to receive any financial assistance from the
Company, directly or indirectly, in respect of the Subscriber’s purchase of the
Units.

 

15. The Subscriber represents and warrants that neither the Company, nor any of
its directors, officers, employees or representatives, have made any
representations (oral or written) to the Subscriber regarding the future value
of the Common Stock.

 

16. The Subscriber acknowledges that (i) the Company may complete secured or
unsecured debt financings or equity financings in the future in order to develop
the Company’s business and to fund its ongoing development, (ii) there is no
assurance that such financings will be available and, if available, on
reasonable terms, (iii) any such future financings may have a dilutive effect on
current security holders, including the Subscriber, and (iv) if such future
financings are not available, the Company may be unable to fund its ongoing
development and the lack of capital resources may result in the failure of its
business.

 

17. The Subscriber will not, directly or indirectly, except in compliance with
(that is, only to the extent required to comply with) the Securities Act and
such other securities or “Blue Sky” laws as may be applicable, (i) offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Securities, (ii) engage in
any short sale that results in a disposition of any of the Securities by the
Subscriber, or (iii) hedge the economic risk of the Subscriber’s investment in
the Securities.

 

4

 

C. Representations and Warranties of the Company.

 

1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Nevada and has all requisite corporate power and corporate authority to
carry on its business as now conducted and as proposed to be conducted. The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, except where the failure
to be so qualified would not have a material adverse effect on the Company.

 

2. Capitalization. As of November 13, 2012, the authorized capital stock of the
Company consists of 500,000,000 shares of Common Stock, of which (i) 168,083,769
shares are issued and outstanding, and (ii) 137,107,499 shares are reserved for
issuance upon exercise of outstanding warrants, options and other convertible
securities. All such issued and outstanding shares have been duly authorized and
validly issued and have been offered, issued, sold, and delivered by the Company
in compliance with applicable federal and state securities laws.

 

3. Authorization. The Company has all requisite corporate power to execute,
deliver and perform its obligations under this Agreement and all other
agreements contemplated hereby and to issue the Common Stock and the shares
underlying the Warrants in accordance with the terms hereof. All corporate
action on the part of the Company and its officers, directors and shareholders
necessary for the authorization, execution and delivery of this Agreement and
all other agreements and obligations contemplated hereby, the performance of all
obligations of the Company hereunder and thereunder, and the authorization,
issuance (or reservation for issuance), sale and delivery of the Common Stock to
be issued hereunder has been taken. This Agreement constitutes the valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by general
principles of equity, including concepts of materiality, reasonableness, good
faith and fair dealing and by the possible unavailability of specific
performance, injunctive relief or other equitable remedies.

 

4. No Violation. The Company’s execution, delivery and performance of this
Agreement and all other agreements contemplated hereby and the consummation of
the transactions contemplated hereby and thereby will not with or without the
giving of notice or the lapse of time or both (A) violate any provision of law,
statute, rule or regulation to which the Company is subject, (B) violate any
order, judgment or decree applicable to it, or (C) conflict with or result in a
breach or default under any term or condition of its applicable governing
instruments or any agreement or other instrument to which it is a party or by
which it is bound.

 

5. Valid Issuance of Common Stock and Warrants. The Common Stock and Warrants
being issued hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and non-assessable and will be free of preemptive
rights and restrictions on transfer other than restrictions on transfer under
this Agreement and applicable state and federal securities laws. Assuming the
truth and accuracy of the representations and warranties of the Subscriber for
the Company’s capital stock under this Agreement, the issuance of the Common
Stock hereunder shall be exempt from registration under the Securities Act and
any applicable state securities laws.

 

6. Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the valid execution of this Agreement and the
consummation of the transactions contemplated by this Agreement except for
filings pursuant to applicable state and federal securities laws which allow
filings to be made following the Closing but in no event later than 15 days
after the consummation of the transactions contemplated hereby. The Company is
in compliance, in all material respects, with the USA Patriot Act.

 

5

 

7. Use of Proceeds. The proceeds from the sale of the Units will be made
available for general working capital purposes.

 

D. Legend. The certificates representing the Common Stock and Warrants issued by
the Company hereunder shall bear the following (or similar) legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND SUCH LAWS. THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS
PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT OR (ii) AN EXEMPTION FROM
APPLICABLE SECURITIES LAWS, IN WHICH CASE THE COMPANY MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT
REQUIRED.

 

E. Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company and its directors, officers, managers, members, employees, agents and
affiliates against any and all loss, liability, claim, damage and expense
whatsoever (including without limitation any and all expenses reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the Subscriber to
comply with any covenant agreement made by the Subscriber herein. The Company
agrees to indemnify and hold harmless the Subscriber and its directors,
officers, managers, members, employees, agents and affiliates against any and
all loss, liability, claim, damage and expense whatsoever (including without
limitation any and all expenses reasonably incurred in investigating, preparing
or defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon any false representation or warranty or
breach or failure to comply with any covenant agreement made by the Company
herein.

 

F. Modification. Neither this Agreement nor any provision hereof shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any such waiver, modification, discharge or
termination is sought.

 

G. Assignability. This Agreement and the rights and obligations hereunder are
not transferable or assignable by the Subscriber.

 

H. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to principles of
conflicts of law.

 

I. Survival of Representations and Warranties. All representations and
warranties made by the Subscriber in this Agreement shall survive the execution
and delivery of this Agreement, as well as any investigation at any time made by
or on behalf of the Company and the issue and sale of the Units.

 

6

 

J. Reliance. The Subscriber understands and acknowledges that the Subscriber’s
representations, warranties, acknowledgements and agreements in this Agreement
will be relied upon by the Company in determining the Subscriber’s suitability
as a purchaser of Units.

 

K. Further Assurances. The Subscriber agrees to provide, if requested, any
additional information that may be requested or required to determine the
Subscriber’s eligibility to purchase the Units.

 

L. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein.

 

M. Severability. In the event one or more of the provisions of this Agreement
should be held, for any reason, to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

7

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
set forth on this signature page.

 

Number of shares of Units Subscribed for:  _______ Number of shares of Common
Stock:  _______ Number of shares underlying Warrants:   _______ Aggregate
Purchase Price:  $ _________

 

  Print Name of Subscriber (Individual,  Print Name of Authorized Company,
Limited Liability Company,  Representative     

Corporation or Trust)

 

By:____________________________ Signature of Subscriber or Capacity of
Authorized Authorized Representative   Representative    

 

Date:     6-14-13

 

Address: _____________________________

 

Social Security Number or U.S. Tax Identification No: ___________

 

SUBSCRIPTION ACCEPTED:

 

AETHLON MEDICAL, INC., a Nevada corporation

 

By:___________________________
     Name:     James B. Frakes
     Title:     Chief Financial Officer



 

Date: ________



 

 

 

 

8

 

 

 

EXHIBIT A

 

Form of Warrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

EXHIBIT B

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

1.The undersigned certifies that the undersigned is an “accredited investor,” as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”), because the undersigned is (please check all that apply):

 

a._______ A director, executive officer or general partner of the issuer of the
securities being offered or sold, or any director, executive officer or general
partner of a general partner of the issuer;

 

b._______ A natural person whose individual net worth, or joint net worth with
that person’s spouse, exceeds $1,000,0001;

 

c._______ A natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and who has a reasonable expectation
of reaching the same income level in the current year (please also complete
Section 2 below);

 

d._______ A corporation, Massachusetts or similar business trust, partnership or
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000;

 

e._______ An entity in which all of the equity owners are “accredited
investors”;

 

f._______ A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person, as described in Rule 506(b)(2)(ii) under the
Securities Act (please also complete Section 3 below);

 

g._______ A bank, as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity;

 

h._______ A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

i._______ An insurance company, as defined in Section 2(13) of the Securities
Act;

 

j._______ An investment company registered under the Investment Company Act of
1940, as amended, or a business development company, as defined in Section
2(a)(48) of such act;

 

 

______________

1 For purposes of calculating such net worth, (i) such person’s primary
residence shall not be included as an asset; (ii) indebtedness secured by the
primary residence, up to the estimated fair market value of the primary
residence, shall not be included as a liability; (iii) the amount of any
increase in the indebtedness secured by the primary residence incurred within 60
days prior to the purchase of the securities (other than as a result of the
acquisition of the primary residence) shall be included as a liability; and (iv)
indebtedness secured by the primary residence in excess of the estimated fair
market value of the primary residence shall be included as a liability.

 

10

 

 

 

k._______ A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended;

 

l._______ A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

m._______ An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, as amended, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons who are “accredited investors”; or

 

n._______ A private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended.

 

2.Income. If you are an “accredited investor” relying on 1(c) above, please
provide the following information.

 

a.Please specify the amount of your income in calendar years 2010 and 2011 and
your projected income for 2012:

 

2010 $____________________ 2011 $____________________ 2012 $____________________
(projected)

 

 

b.Please describe type of income:

 

Individual _____ Joint _____ Trust _____ Beneficiary _____ Shareholder _____
Partner _____

 

c.Current occupation: ____________________________________________

 

d.Name of employer: _____________________________________________

 

e.Position or Title: _______________________________________________

 

f.Period Employed: ______________________________________________

 

3.Investment Experience. If you are an “accredited investor” relying on 1(f)
above, please provide the following information with respect to the individual
making the investment decision.

 

11

 

 

 

(a)Business or professional education (school, dates of attendance, degrees):

 

(b)Details of any training or experience in financial, business or tax matters
not disclosed in Item 3(a) immediately above:

 

(c)Please circle an option below to indicate the frequency of your investments
in marketable securities (i.e., securities trading on the public markets):

 

Often Occasionally Seldom Never

 

(d)Please state the approximate number and total dollar amount of your prior
investments in restricted securities (e.g., private placements):

 

Total Number _______________      Total Amount Invested: $_________________

 

(e)My current net worth, after making this investment and exclusive of homes,
furnishings, and automobiles is: $___________________

 

________________________________________________________

 

The undersigned hereby certifies that the foregoing information is true and
accurate to the best of the undersigned’s knowledge and belief and that the
undersigned will promptly notify the issuer of any changes to the foregoing.

 

Date:     __________

 

Name of Investor:         Signature:

 

 

Printed name and title of person signing, if investor is entity:

 

_______________________________

 

Address:

 



 



 







 



 

 